Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Claims 1, 3-12, and 15-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 20, the claims are allowable over the previously cited prior art of the US Patent App. Pub. No. 20150058808 (John), which similar to the claimed invention discloses an interface comprising a context icon and a plurality of elements, where a user can drag the context icon from its original display location to any one of the plurality of elements and present a dynamic contextual touch menu.  However, unlike the claimed invention, the context icon continue to be presented in its original display location even when the dynamic contextual touch menu is displayed.  While the concept of dragging an icon from one location to another, while being dragged, the icon no longer displayed in its original location is not new and generally well known; however, it is not well known to stop displaying a context icon at its original location after it has been dragged onto another element and while the contextual menu is being displayed as the result of dragging the context icon onto another element.  Therefore, John does not teach every limitation as recited in the context of independent claims 1, 11, and 20 as a whole.


A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims, none found to require a double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/Primary Examiner, Art Unit 2144